 



INDEMNIFICATION AND INSURANCE MATTERS AGREEMENT
between
SARA LEE CORPORATION
and
HANESBRANDS INC.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I MUTUAL RELEASES; INDEMNIFICATION
    1  
Section 1.1 Release Of Pre-Distribution Date Claims
    1  
Section 1.2 Indemnification By HBI
    3  
Section 1.3 Indemnification By Sara Lee
    4  
Section 1.4 Indemnification With Respect To Environmental Actions And Conditions
    4  
Section 1.5 Reductions For Insurance Proceeds And Other Recoveries
    5  
Section 1.6 Procedures For Defense, Settlement And Indemnification Of Third
Party Claims
    6  
Section 1.7 Additional Matters
    7  
Section 1.8 Survival Of Indemnities
    8  
 
       
ARTICLE II INSURANCE MATTERS
    8  
Section 2.1 Cooperation; Payment Of Insurance Proceeds To HBI; Agreement Not To
Release Carriers
    8  
Section 2.2 HBI Insurance Coverage After The Distribution Date
    9  
Section 2.3 Responsibilities For Deductibles And/Or Self-Insured Obligations
    10  
Section 2.4 Procedures With Respect To Insured HBI Liabilities
    10  
Section 2.5 Insufficient Limits Of Liability For Sara Lee Liabilities And HBI
Liabilities
    10  
Section 2.6 Cooperation
    12  
Section 2.7 No Assignment Or Waiver
    12  
Section 2.8 No Liability
    12  
Section 2.9 Further Agreements
    12  
Section 2.10 Workers’ Compensation Claims
    12  
Section 2.11 Matters Governed By Employee Matters Agreement
    13  
Section 2.12 Other Agreements Evidencing Indemnification Obligations
    13  
 
       
ARTICLE III MISCELLANEOUS
    13  
Section 3.1 Entire Agreement; Incorporation Of Schedules And Exhibits
    13  
Section 3.2 Amendments And Waivers
    13  
Section 3.3 No Implied Waivers; Cumulative Remedies; Writing Required
    13  
Section 3.4 Parties In Interest
    14  
Section 3.5 Assignment; Binding Agreement
    14  
Section 3.6 Notices
    14  
Section 3.7 Severability
    14  
Section 3.8 Governing Law
    15  
Section 3.9 Submission To Jurisdiction
    15  
Section 3.10 Waiver Of Jury Trial
    15  
Section 3.11 Amicable Resolution
    15  
Section 3.12 Arbitration
    16  
Section 3.13 Construction
    16  

i



--------------------------------------------------------------------------------



 



              Page  
Section 3.14 Counterparts
    16  
Section 3.15 Limitation On Damages
    16  
Section 3.16 Delivery By Facsimile Or Other Electronic Means
    16  
 
       
ARTICLE IV DEFINITIONS
    17  

ii



--------------------------------------------------------------------------------



 



INDEMNIFICATION AND INSURANCE MATTERS AGREEMENT
     This Indemnification and Insurance Matters Agreement (this “Agreement”) is
dated as of August 31, 2006 between Sara Lee Corporation, a Maryland corporation
(“Sara Lee”), and Hanesbrands Inc., a Maryland corporation (“HBI”). Capitalized
terms used herein and not otherwise defined herein shall have the meanings
ascribed to such terms in Article IV below.
RECITALS
     WHEREAS, the board of directors of Sara Lee has determined that it is
appropriate and desirable to separate Sara Lee’s Branded Apparel Business from
its other businesses;
     WHEREAS, in order to effectuate the foregoing, Sara Lee and HBI have
entered into a Master Separation Agreement dated as of August 31, 2006 (as
amended, modified and/or restated from time to time, the “Separation
Agreement”), which provides, among other things, subject to the terms and
conditions set forth therein, for the Separation and the Distribution, and for
the execution and delivery of certain other agreements in order to facilitate
and provide for the foregoing; and
     WHEREAS, the Parties desire to set forth certain agreements regarding
indemnification and insurance as described herein.
     NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, and subject to and on the terms and conditions
herein set forth, the Parties hereby agree as follows:
ARTICLE I
MUTUAL RELEASES; INDEMNIFICATION
     Section 1.1 Release Of Pre-Distribution Date Claims.
          (a) HBI Release. Except as provided in Section 1.1(c), effective as of
the Distribution Date, HBI does hereby, for itself and each other member of the
HBI Group, their respective Affiliates (other than the Sara Lee Group),
successors and assigns, and all Persons who at any time prior to the
Distribution Date have been directors, partners, managers, managing members,
officers, agents or employees of any member of the HBI Group (in each case, in
their respective capacities as such), remise, release and forever discharge the
Sara Lee Indemnitees from any and all Liabilities whatsoever, whether at law or
in equity (including any right of contribution), whether arising under any
contract or agreement, by operation of law or otherwise, existing or arising
from any acts or events occurring or failing to occur or alleged to have
occurred or to have failed to occur on or before the Distribution Date or any
conditions existing or alleged to have existed on or before the Distribution
Date, including in connection with the transactions and all other activities to
implement any of the Separation and the Distribution.
          (b) Sara Lee Release. Except as provided in Section 1.1(c), effective
as of the Distribution Date, Sara Lee does hereby, for itself and each other
member of the Sara Lee Group, their respective Affiliates (other than the HBI
Group), successors and assigns, and all Persons who at any time prior to the
Distribution Date have been directors, partners, managers, managing

 



--------------------------------------------------------------------------------



 



members, officers, agents or employees of any member of the Sara Lee Group (in
each case, in their respective capacities as such), remise, release and forever
discharge the HBI Indemnitees from any and all Liabilities whatsoever, whether
at law or in equity (including any right of contribution), whether arising under
any contract or agreement, by operation of law or otherwise, existing or arising
from any acts or events occurring or failing to occur or alleged to have
occurred or to have failed to occur on or before the Distribution Date or any
conditions existing or alleged to have existed on or before the Distribution
Date, including in connection with the transactions and all other activities to
implement any of the Separation and the Distribution.
          (c) No Impairment. Nothing contained in Section 1.1(a) or Section
1.1(b) shall limit or otherwise affect any Party’s rights or obligations
pursuant to or contemplated by the Separation Agreement or any Ancillary
Agreement (including this Agreement), in each case in accordance with its terms,
including, without limitation, (1) the obligation of HBI to assume and satisfy
the HBI Liabilities, (2) the obligations of Sara Lee and HBI to perform their
obligations and indemnify each other under the Separation Agreement and the
Ancillary Agreements and (3) any Business Guarantees not replaced or terminated
pursuant to Section 4.10 of the Separation Agreement. Notwithstanding anything
in this Agreement or the Separation Agreement to the contrary, (1) Sara Lee
shall continue to honor its existing obligations to indemnify any director or
officer of HBI or any member of the HBI Group who also served as a director or
officer of Sara Lee or any member of the Sara Lee Group at or before the
Distribution Date with respect to Liabilities incurred by any such individual in
his or her activities on behalf of Sara Lee which do not relate to the Branded
Apparel Business (“Unrelated Activities”), such indemnification to be provided
under and subject to the terms of Sara Lee’s Bylaws, (2) the HBI Group shall be
responsible for indemnification obligations to any director, officer or employee
of any member of the HBI Group or the Sara Lee Group at or before the
Distribution Date with respect to Liabilities incurred by any such individual in
his or her activities which relate to the Branded Apparel Business (“Related
Activities”), (3) individuals who were directors or officers of Sara Lee or any
member of the Sara Lee Group at or prior to the Distribution Date shall retain
their rights to indemnification from Sara Lee under and subject to the terms of
Sara Lee’s Bylaws with respect to Related Activities prior to the Separation
Date; provided that (i) any claim for indemnification from Sara Lee with respect
to Related Activities shall be an HBI Liability and (ii) HBI shall defend,
indemnify and hold harmless Sara Lee against any Liabilities incurred by Sara
Lee in connection with any claim for indemnification with respect to Related
Activities; and (4) the HBI Group shall retain the ability to make claims in
respect of Related Activities and Unrelated Activities under Sara Lee’s
Insurance Policies in accordance with Article II of this Agreement.
          (d) No Actions As To Released Pre-Distribution Date Claims. HBI
agrees, for itself and each other member of the HBI Group, not to make, and to
not permit any other member of the HBI Group to make, any claim or demand, or
commence any Action asserting any claim or demand, including any claim of
contribution or any indemnification, against Sara Lee or any member of the Sara
Lee Group, or any other Person released pursuant to Section 1.1(a), with respect
to any Liabilities released pursuant to Section 1.1(a). Sara Lee agrees, for
itself and each other member of the Sara Lee Group, not to make, and to not
permit any other member of the Sara Lee Group to make, any claim or demand, or
commence any Action asserting any claim or demand, including any claim of
contribution or any indemnification,

2



--------------------------------------------------------------------------------



 



against HBI or any member of the HBI Group, or any other Person released
pursuant to Section 1.1(b), with respect to any Liabilities released pursuant to
Section 1.1(b).
          (e) Intent; Further Instruments. It is the intent of Sara Lee and HBI
by virtue of the provisions of this Section 1.1 to provide for a full and
complete release and discharge of all Liabilities existing or arising from all
acts and events occurring or failing to occur or alleged to have occurred or to
have failed to occur and all conditions existing or alleged to have existed on
or before the Distribution Date, between or among HBI or any member of the HBI
Group, on the one hand, and Sara Lee or any member of the Sara Lee Group, on the
other hand (including any contractual agreements or arrangements existing or
alleged to exist between or among any such members on or before the Distribution
Date), except as expressly set forth in Section 1.1(c). In furtherance of the
foregoing, at any time, at the request of any other Party, each Party shall
cause each member of its respective Sara Lee Group or HBI Group, as applicable,
to execute and deliver releases reflecting the provisions hereof.
     Section 1.2 Indemnification By HBI. Except as otherwise provided in this
Agreement or any Ancillary Agreement, HBI shall, for itself and each other
member of the HBI Group, indemnify, defend (or, where applicable, pay the
defense costs for) and hold harmless the Sara Lee Indemnitees from and against,
and shall reimburse such Sara Lee Indemnitees with respect to, any and all
Losses that any third party seeks to impose upon the Sara Lee Indemnitees, or
which are imposed upon the Sara Lee Indemnitees, and that result from, relate to
or arise, whether prior to or following the Distribution Date, out of any of the
following items (without duplication):
          (i) the failure of HBI or any other member of the HBI Group or any
other Person to pay, perform or otherwise promptly discharge, or if applicable,
comply with any HBI Liability in accordance with its terms;
          (ii) the Branded Apparel Business (or the conduct or operation
thereof), any HBI Asset or any HBI Liability;
          (iii) the matters set forth in Section 3.5(b) of the Separation
Agreement;
          (iv) any breach by HBI or any other member of the HBI Group of the
Separation Agreement or any of the Ancillary Agreements (including this
Agreement); and
          (v) any untrue statement of a material fact or omission or alleged
omission to state a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading, with respect to all information contained in any
Registration Statement or Information Statement (other than the Sara Lee
Portion).
In the event that any member of the HBI Group makes a payment to the Sara Lee
Indemnitees hereunder, and the Liability of the Sara Lee Indemnitees on account
of which such payment was made is subsequently reduced, either directly or
through a third-party recovery (other than a recovery indirectly from Sara Lee),
Sara Lee will promptly repay (or will procure a Sara Lee Indemnitee to promptly
repay) such member of the HBI Group the amount by which the

3



--------------------------------------------------------------------------------



 



payment made by such member of the HBI Group exceeds the actual cost of the
associated indemnified Liability. This Section 1.2 shall not apply to any
Liability indemnified under Section 1.4.
     Section 1.3 Indemnification By Sara Lee. Except as otherwise provided in
this Agreement or any Ancillary Agreement, Sara Lee shall, for itself and for
each other member of the Sara Lee Group, indemnify, defend (or, where
applicable, pay the defense costs for) and hold harmless the HBI Indemnitees
from and against, and shall reimburse such HBI Indemnitee with respect to, any
and all Losses that any third party seeks to impose upon the HBI Indemnitees, or
which are imposed upon the HBI Indemnitees, and that result from, relate to or
arise, whether prior to or following the Distribution Date, out of any of the
following items (without duplication):
          (i) the failure of Sara Lee or any other member of the Sara Lee Group
or any other Person to pay, perform or otherwise promptly discharge, or if
applicable, comply with any Liability of the Sara Lee Group other than the HBI
Liabilities;
          (ii) the Sara Lee Business (or the conduct or operation thereof) or
any Liability of the Sara Lee Group other than the HBI Liabilities;
          (iii) any breach by Sara Lee or any other member of the Sara Lee Group
of the Separation Agreement or any of the Ancillary Agreements (including this
Agreement); and
          (iv) any untrue statement of a material fact or omission or alleged
omission to state a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading, with respect to the Sara Lee Portion of any Registration
Statement or Information Statement.
In the event that any member of the Sara Lee Group makes a payment to the HBI
Indemnitees hereunder, and the Liability of the HBI Indemnitees on account of
which such payment was made is subsequently reduced, either directly or through
a third-party recovery (other than a recovery indirectly from HBI), HBI will
promptly repay (or will procure a HBI Indemnitee to promptly repay) such member
of the Sara Lee Group the amount by which the payment made by such member of the
Sara Lee Group exceeds the actual cost of the indemnified Liability. This
Section 1.3 shall not apply to any Liability indemnified under Section 1.4.
     Section 1.4 Indemnification With Respect To Environmental Actions And
Conditions.
          (a) Indemnification By HBI. HBI shall, for itself and each other
member of the HBI Group, indemnify, defend and hold harmless the Sara Lee
Indemnitees from and against any and all Environmental Actions relating to,
arising out of or resulting from any of the following items (“HBI Environmental
Actions”):
          (i) Environmental Conditions arising out of operations at any of the
HBI Facilities, whether occurring before, on or after the Distribution Date;

4



--------------------------------------------------------------------------------



 



          (ii) Environmental Conditions existing on, under, about or in the
vicinity of any of the HBI Facilities (including any Release of Hazardous
Materials occurring before, on or after the Distribution Date that has migrated,
is migrating or in the future migrates to any of the HBI Facilities);
          (iii) the violation of Environmental Law as a result of the operation
of any of the HBI Facilities, whether occurring before, on or after the
Distribution Date; and
          (iv) Environmental Conditions at any third-party site to the extent
liability arises from Hazardous Materials generated at any HBI Facility, whether
occurring before, on or after the Distribution Date.
          (b) Indemnification By Sara Lee. Sara Lee shall, for itself and each
other member of the Sara Lee Group, indemnify, defend and hold harmless the HBI
Indemnitees from and against any and all Environmental Actions other than HBI
Environmental Actions.
          (c) Agreement Regarding Payments To Indemnitee. In the event an
Indemnifying Party makes any payment to or on behalf of an Indemnitee with
respect to an Environmental Action for which the Indemnifying Party is obligated
to indemnify under this Section 1.4, and the Indemnitee subsequently receives
any payment from a third party on account of the same financial obligation
covered by the payment made by the Indemnifying Party for that Environmental
Action or otherwise diminishes the financial obligation, the Indemnitee will
promptly pay the Indemnifying Party the amount by which the payment made by the
Indemnifying Party exceeds the actual cost of the financial obligation.
     Section 1.5 Reductions For Insurance Proceeds And Other Recoveries.
          (a) Insurance Proceeds. The amount that any Indemnifying Party is or
may be required to provide indemnification to or on behalf of any Indemnitee
pursuant to Sections 1.2, 1.3 or 1.4, as applicable, shall be reduced
(retroactively or prospectively) by any Insurance Proceeds or other amounts
actually recovered from third parties by or on behalf of such Indemnitee in
respect of the related Loss. The existence of a claim by an Indemnitee for
monies from an insurer or against a third party in respect of any indemnifiable
Loss shall not, however, delay any payment pursuant to the indemnification
provisions contained herein and otherwise determined to be due and owing by an
Indemnifying Party. Rather, the Indemnifying Party shall make payment in full of
the amount determined to be due and owing by it against an assignment by the
Indemnitee to the Indemnifying Party of the entire claim of the Indemnitee for
Insurance Proceeds or against such third party. Notwithstanding any other
provisions of this Agreement, it is the intention of the Parties that no insurer
or any other third party shall be (i) entitled to a “wind-fall” or other benefit
it would not be entitled to receive in the absence of the foregoing
indemnification provisions or otherwise have any subrogation rights with respect
thereto, or (ii) relieved of the responsibility to pay any claims for which it
is obligated. If an Indemnitee has received the payment required by this
Agreement from an Indemnifying Party in respect of any indemnifiable Loss and
later receives Insurance Proceeds or other amounts in respect of such
indemnifiable Loss, then such Indemnitee shall hold such Insurance Proceeds or
other amounts in trust for the benefit of the Indemnifying Party (or
Indemnifying Parties) and shall pay to the Indemnifying Party, as promptly as
practicable after receipt, a sum equal to the amount of such

5



--------------------------------------------------------------------------------



 



Insurance Proceeds or other amounts received, up to the aggregate amount of any
payments received from the Indemnifying Party pursuant to this Agreement in
respect of such indemnifiable Loss (or, if there is more than one Indemnifying
Party, the Indemnitee shall pay each Indemnifying Party, its proportionate share
(based on payments received from the Indemnifying Parties) of such Insurance
Proceeds).
          (b) Tax Detriment/Tax Benefit. The amount that any Indemnifying Party
is or may be required to provide indemnification to or on behalf of any
Indemnitee pursuant to Sections 1.2, 1.3 or 1.4, as applicable, shall be
(i) increased to take account of any Tax Detriment incurred by the Indemnitee
arising from the receipt or accrual of an indemnification payment hereunder
(grossed up for such increase) and (ii) reduced to take account of any Tax
benefit realized by the Indemnitee arising from incurring or paying such loss or
other liability. Any indemnification payment hereunder shall initially be made
without regard to this Section 1.5(b) and shall be increased or reduced to
reflect any such Tax Detriment (including gross-up) or Tax benefit only upon the
earlier of such time or times that (A) the Indemnitee realizes such Tax Benefit
or Tax Detriment, whether by way of an increase or reduction in Taxes, refund,
offset against other Taxes, or otherwise, as the case may be, or (B) such Tax
Benefit or Tax Detriment causes an increase or decrease in the Indemnitee’s
Deferred Tax Assets, as the case may be. The amount of any increase or reduction
hereunder shall be adjusted to reflect any Final Determination with respect to
the Indemnitee’s liability for Taxes, and payments between such indemnified
parties to reflect such adjustment shall be made if necessary.
     Section 1.6 Procedures For Defense, Settlement And Indemnification Of Third
Party Claims.
          (a) Notice Of Claims. If an Indemnitee shall receive notice or
otherwise learn of the assertion by a Person (including any Governmental
Authority) who is not a member of the Sara Lee Group or the HBI Group of any
claim or of the commencement by any such Person of any Action (collectively, a
“Third Party Claim”) with respect to which an Indemnifying Party may be
obligated to provide indemnification, Sara Lee and HBI (as applicable) will
ensure that such Indemnitee shall give such Indemnifying Party prompt written
notice thereof but in any event within 10 calendar days after becoming aware of
such Third Party Claim. Any such notice shall describe the Third Party Claim in
reasonable detail. Notwithstanding the foregoing, the delay or failure of any
Indemnitee or other Person to give notice as provided in this Section 1.6(a)
shall not relieve the related Indemnifying Party of its obligations under this
Article I, except to the extent that such Indemnifying Party is actually and
substantially prejudiced by such delay or failure to give notice.
          (b) Defense By Indemnifying Party. Except in the case of a Third Party
Claim which seeks injunctive relief, declaratory judgment or other non-monetary
relief, an Indemnifying Party may elect, at its cost, risk and expense, to
assume the defense of such Third Party Claim, with counsel reasonably
satisfactory to the Indemnitee seeking indemnification. After timely notice from
the Indemnifying Party to the Indemnitee of such election to assume the defense
of a Third Party Claim, such Indemnitee shall have the right to employ separate
counsel and to participate in (but not control) the defense, compromise, or
settlement thereof, but the Indemnifying Party shall not be liable to such
Indemnitee for any legal or other expenses incurred by Indemnitee in connection
with the defense thereof. The Indemnitee agrees to

6



--------------------------------------------------------------------------------



 



cooperate in all reasonable respects with the Indemnifying Party and its counsel
in the defense against any Third Party Claim. The Indemnifying Party, the
Indemnitee and their respective counsels shall cooperate in good faith with any
insurance carriers which are providing, or may provide, them with coverage with
respect to such Third Party Claim. The Indemnifying Party shall be entitled to
compromise or settle any Third Party Claim as to which it is providing
indemnification, which compromise or settlement shall be made only with the
written consent of the Indemnitee, such consent not to be unreasonably withheld
or delayed.
          (c) Defense By Indemnitee. If an Indemnifying Party fails to assume
the defense of a Third Party Claim within 25 calendar days after receipt of
notice of such claim or if the Indemnifying Party does not have the right to
assume the defense of such claim, Indemnitee will, upon delivering notice to
such effect to the Indemnifying Party, have the right to undertake the defense,
compromise or settlement of such Third Party Claim on behalf of and for the
account of the Indemnifying Party subject to the limitations as set forth in
this Section 1.6; provided, however, that such Third Party Claim shall not be
compromised or settled without the written consent of the Indemnifying Party,
which consent shall not be unreasonably withheld or delayed. If the Indemnitee
assumes the defense of any Third Party Claim, it shall keep the Indemnifying
Party reasonably informed of the progress of any such defense, compromise or
settlement. The Indemnifying Party shall reimburse all such costs and expenses
of the Indemnitee in the event it is ultimately determined that the Indemnifying
Party is obligated to indemnify the Indemnitee with respect to such Third Party
Claim. In no event shall an Indemnifying Party be liable for any settlement
effected without its consent, which consent will not be unreasonably withheld or
delayed.
     Section 1.7 Additional Matters.
          (a) Cooperation In Defense And Settlement. With respect to any Third
Party Claim that implicates both HBI and Sara Lee in a material fashion due to
the allocation of Liabilities, responsibilities for management of defense and
related indemnities set forth in the Separation Agreement, this Agreement or any
of the Ancillary Agreements, the Parties agree to cooperate fully and maintain a
joint defense (in a manner that will preserve the attorney-client privilege,
joint defense or other privilege with respect thereto) so as to minimize such
Liabilities and defense costs associated therewith. The party that is not
responsible for managing the defense of such Third Party Claims shall, upon
reasonable request, be consulted with respect to significant matters relating
thereto and may retain counsel to monitor or assist in the defense of such
claims at its own cost.
          (b) Certain Actions. Notwithstanding anything to the contrary set
forth in Section 1.6, Sara Lee may, in its sole discretion, elect to have
exclusive authority and control over the investigation, prosecution, defense and
appeal of all Actions pending at the Distribution Date which in any manner
relate to or arise out of the Branded Apparel Business, the HBI Assets or the
HBI Liabilities if Sara Lee or a member of the Sara Lee Group is named as a
party thereto (but excluding any such Actions which solely relate to or solely
arise in connection with the Branded Apparel Business, the HBI Assets or the HBI
Liabilities); provided, however, that Sara Lee must obtain the written consent
of HBI, such consent not to be unreasonably withheld or delayed, to settle or
compromise or consent to the entry of judgment with respect to such Action.
After any such compromise, settlement, consent to entry of judgment or entry of
judgment, Sara

7



--------------------------------------------------------------------------------



 



Lee shall reasonably and fairly allocate to HBI and HBI shall be responsible for
HBI’s proportionate share of any such compromise, settlement, consent or
judgment attributable to the Branded Apparel Business, the HBI Assets or the HBI
Liabilities, including its proportionate share of the costs and expenses
associated with defending same.
          (c) Substitution. In the event of an Action in which the Indemnifying
Party is not a named defendant, if either the Indemnitee or the Indemnifying
Party shall so request, the Parties shall endeavor to substitute the
Indemnifying Party for the named defendant. If such substitution or addition
cannot be achieved for any reason or is not requested, the rights and
obligations of the Parties regarding indemnification and the management of the
defense of claims as set forth in this Article I shall not be altered.
          (d) Subrogation. In the event of payment by or on behalf of any
Indemnifying Party to or on behalf of any Indemnitee in connection with any
Third Party Claim, such Indemnifying Party shall be subrogated to and shall
stand in the place of such Indemnitee, in whole or in part based upon whether
the Indemnifying Party has paid all or only part of the Indemnitee’s Liability,
as to any events or circumstances in respect of which such Indemnitee may have
any right, defense or claim relating to such Third Party Claim against any
claimant or plaintiff asserting such Third Party Claim or against any other
Person. Such Indemnitee shall cooperate with such Indemnifying Party in a
reasonable manner, and at the cost and expense of such Indemnifying Party, in
prosecuting any subrogated right, defense or claim.
          (e) Not Applicable To Taxes. This Agreement shall not apply to Taxes
(which are solely covered by the Tax Sharing Agreement).
     Section 1.8 Survival Of Indemnities. The rights and obligations of the
members of the Sara Lee Group and the HBI Group under this Article I shall
survive the sale or other transfer by any party of any Assets or businesses or
the assignment by it of any Liabilities or the sale by any member of the Sara
Lee Group or the HBI Group of the capital stock or other equity interests of any
Subsidiary to any Person.
ARTICLE II
INSURANCE MATTERS
     Section 2.1 Cooperation; Payment Of Insurance Proceeds To HBI; Agreement
Not To Release Carriers. Each of Sara Lee and HBI will share such information as
is reasonably necessary in order to permit the other to manage and conduct its
insurance matters in an orderly fashion. Each of Sara Lee and HBI shall use
reasonable best efforts to give notice on a timely basis to insurance carriers
of claims relating to the Branded Apparel Business in accordance with the terms
of the Sara Lee Insurance Policies. Sara Lee, at the request of HBI, shall
cooperate with and use reasonable best efforts to assist HBI in recovering
Insurance Proceeds under Sara Lee Insurance Policies for claims relating to the
Branded Apparel Business, the HBI Assets or the HBI Liabilities, whether such
claims arise under any contract or agreement, by operation of law or otherwise,
existing or arising from any past acts or events occurring or failing to occur
or alleged to have occurred or to have failed to occur on or before the
Distribution Date or any conditions existing or alleged to have existed on or
before the Distribution Date, and shall promptly pay any such recovered
Insurance Proceeds to HBI. Neither Sara Lee nor HBI, nor any

8



--------------------------------------------------------------------------------



 



of their Subsidiaries, shall take any action which would intentionally
jeopardize or otherwise interfere with either Party’s ability to collect any
proceeds payable pursuant to any insurance policy. Except as otherwise
contemplated by the Separation Agreement, this Agreement or any Ancillary
Agreement, after the Distribution Date, neither Sara Lee nor HBI shall (and each
Party shall ensure that no member of the such Party’s Group shall), without the
consent of the other, provide any insurance carrier with a release, or amend,
modify or waive any rights under any such policy or agreement, if such release,
amendment, modification or waiver would adversely affect any rights or potential
rights of any member of the Sara Lee Group or the HBI Group thereunder. However,
nothing in this Section 2.1 shall (a) preclude any member of the Sara Lee Group
or the HBI Group from presenting any claim or from exhausting any policy limit,
(b) require any member of the Sara Lee Group or the HBI Group to pay any premium
or other amount or to incur any Liability (other than premiums or other amounts
for which HBI will reimburse Sara Lee, or Liabilities for which HBI will
indemnify Sara Lee, under the terms of this Agreement), or (c) require any
member of the Sara Lee Group or the HBI Group to renew, extend or continue any
policy in force (provided, however, that before making any decision to decline
any insurance policy, Sara Lee shall use reasonable best efforts to provide HBI
with the option, at HBI’s sole expense, of purchasing extended coverage with
respect to claims arising from events during the original policy period, if
extended coverage is available). Each of Sara Lee and HBI shall use reasonable
best efforts to give prompt notice to the other if it is making claims under the
Sara Lee Insurance Policies which it believes may exhaust the limits of one or
more of those policies. Nothing in this Agreement is intended to relieve any
insurance carrier or provider of any Liability under any policy.
     Section 2.2 HBI Insurance Coverage After The Distribution Date.
          (a) Generally. From and after the Distribution Date, HBI shall be
responsible for obtaining and maintaining insurance programs for its risk of
loss incurred after the Distribution Date, and such insurance arrangements shall
be separate and apart from Sara Lee’s insurance programs. Upon the request of
HBI, Sara Lee shall use reasonable best efforts to assist HBI in the transition
to its own separate insurance programs from and after the Distribution Date, and
shall provide HBI with any information that is in the possession of Sara Lee and
is reasonably available and necessary for HBI to either obtain its own insurance
coverages or to assist HBI in preventing unintended self-insurance, in whatever
form.
          (b) Sara Lee Guarantees. HBI agrees that from and after the
Distribution Date and for so long as there is a Sara Lee Guarantee obligation
outstanding, HBI (i) will take all actions necessary and consistent with Sara
Lee’s current insurance practices, to purchase and maintain insurance coverage
of substantially the same types and in reasonable amounts on any liability that
is the subject of any Sara Lee Guarantee then in effect and (ii) provide that
Sara Lee be an “additional insured” under those liability policies of HBI which
are solely controlled by HBI in respect of Liabilities that Sara Lee may incur
as a result of any Sara Lee Guarantee obligation with respect to the Branded
Apparel Business, the HBI Assets or the HBI Liabilities, at no premium cost to
Sara Lee therefor, such that Sara Lee has rights to coverage thereunder no less
than the rights conferred on any other insured to the extent of its interest
therein. During the applicable period set forth in the first sentence of this
Section 2.2(b), HBI will use all reasonable best efforts to ensure that all of
HBI’s liability policies to which the preceding sentence applies provide that
Sara Lee will be given at least 60 days advance written notice by the insurer of
any

9



--------------------------------------------------------------------------------



 



cancellation of such policies, a reduction in coverage thereunder, or any
deletion of Sara Lee as an “additional insured,” and HBI shall not cancel any
such policy or reduce the coverage available thereunder in any manner
detrimental to Sara Lee, without Sara Lee’s prior written consent, not to be
unreasonably withheld or delayed. Sara Lee agrees to promptly release HBI from
its obligations under this Section 2.2(b) following the date on which there are
no Sara Lee Guarantee obligations outstanding.
     Section 2.3 Responsibilities For Deductibles And/Or Self-Insured
Obligations. HBI will reimburse Sara Lee on a monthly basis for (a) all amounts
necessary to exhaust or otherwise satisfy all applicable self-insured
retentions, amounts for fronted policies, deductibles and retrospective premium
adjustments and similar amounts not covered by Insurance Policies in connection
with HBI Liabilities and Insured HBI Liabilities to the extent that Sara Lee is
required to pay any such amounts and (b) the costs of all letters of credit and
other collateral required to be maintained by Sara Lee in connection with HBI
Liabilities and Insured HBI Liabilities (or, at Sara Lee’s option, HBI shall
post a letter of credit or other collateral directly with the insurer,
governmental agency or other entity in question if those entities so permit).
     Section 2.4 Procedures With Respect To Insured HBI Liabilities.
          (a) Reimbursement. HBI will reimburse Sara Lee for all amounts
incurred to pursue insurance recoveries from Insurance Policies for Insured HBI
Liabilities.
          (b) Management Of Claims. The defense of claims, suits or actions
giving rise to potential or actual Insured HBI Liabilities will be managed (in
cooperation with Sara Lee’s insurers, as appropriate) by the Party that would
have had responsibility for managing such claims, suits or actions had such
Insured HBI Liabilities been HBI Liabilities.
     Section 2.5 Insufficient Limits Of Liability For Sara Lee Liabilities And
HBI Liabilities.
          (a) General Principle. Proceeds from Sara Lee’s Insurance Policies
shall be available to HBI and Sara Lee on a “first come, first served” basis;
provided that if there are insufficient limits of liabilities available under
Sara Lee’s Insurance Policies to cover the Liabilities of Sara Lee and/or HBI
that would otherwise be covered by such Insurance Policies, then to the extent
other insurance is not available to Sara Lee and/or HBI for such Liabilities an
adjusting payment will be made by one of the Parties in accordance with
Section 2.5(b).
          (b) Adjusting Payment. If (i) the proceeds received by one Party under
Sara Lee’s Insurance Policies exceed that Party’s Shared Percentage of the total
coverage available under those Insurance Policies (the “Overallocated Party”),
(ii) those Insurance Policies are exhausted by the claims of one or both of the
Parties, and (iii) the other Party has Liabilities which cannot be paid under
those Insurance Policies due to the exhaustion of those policies or because an
insurer becomes insolvent (the “Underallocated Party”), then the Overallocated
Party shall make a payment to the Underallocated Party in an amount which will
result in the Underallocated Party having received, after taking into account
actual insurance proceeds received by the Underallocated Party under the Sara
Lee Insurance Policies and any insolvent insurer distributions or guarantee fund
payments and the adjusting payment (and previous

10



--------------------------------------------------------------------------------



 



adjusting payments made under this Section 2.5), proceeds equal to the lesser of
(x) the Underallocated Party’s Shared Percentage of the total coverage or
(y) the amount of Liabilities of the Underallocated Party. The Parties shall
make adjusting payments under this Section 2.5 at any time and from time to time
when there is an Underallocated Party. The requirement to make an adjusting
payment under this Section shall terminate ten years after the Distribution
Date, except with respect to any matters in dispute between the Parties at that
time.
          (c) Illustrations. The following illustrations are intended to provide
guidance concerning how this Section 2.5 is intended to apply to claims
implicating insurance policies issued prior to the Distribution Date.
          (i) Illustration No. 1. Ten separate claims are brought arising from
ten separate “occurrences,” each resulting in an HBI Liability of $10 million.
The self-insured retention is $10 million “per occurrence.” Result: This
Section 2.5 is inapplicable.
          (ii) Illustration No. 2. Ten separate claims are brought arising from
ten separate “occurrences,” each resulting in an HBI Liability of $40 million,
for a total of $400 million. Fifteen separate claims are brought arising from
fifteen separate “occurrences,” each resulting in a Liability to Sara Lee of
$40 million, for a total of $600 million. The limits of liability in the
Insurance Policies applicable to the claims is $200 million. The self-insured
retention is $10 million “per occurrence,” leaving a remaining liability (after
the payment of self-insured retentions) of $30 million “per occurrence,” or
$300 million in the aggregate for HBI and $450 million in the aggregate for Sara
Lee. The HBI Liabilities are incurred prior to the Liabilities incurred by Sara
Lee, and paid for by Sara Lee’s Insurance Policies, which are exhausted, by
these payments. This leaves HBI with an additional liability of $100 million
(plus its self-insured retentions of $100 million). Result: The $200 million
from the Insurance Policies is split 85/15: $170 million is allocated to Sara
Lee and $30 million is allocated to HBI. HBI should pay Sara Lee $170 million,
Sara Lee’s share of the coverage amount.
          (iii) Illustration No. 3. Same as Illustration No. 2, except that Sara
Lee’s claims ($200 million) were paid for by Sara Lee’s Insurance Policies in
effect prior to the Distribution Date, which are exhausted by these payments.
This leaves HBI with a liability of $300 million (plus its self-insured
retentions of $100 million). Sara Lee should pay HBI $10 million.
          (iv) Illustration No. 4. Ten separate claims are brought arising from
ten separate “occurrences,” each resulting in an HBI Liability of $40 million,
for a total of $400 million. Five separate claims are brought arising from five
separate “occurrences,” each resulting in a Liability to Sara Lee of
$40 million, for a total of $200 million. The limits of liability in the
Insurance Policies applicable to the claims is $200 million. The self-insured
retention is $10 million “per occurrence,” leaving a remaining liability (after
the payment of self-insured retentions) of $30 million “per occurrence,” or
$300 million in the aggregate for HBI and $150 million in the aggregate for Sara
Lee. The HBI Liabilities are incurred prior to the Liabilities incurred by Sara
Lee, and paid for by Sara Lee’s Insurance Policies, which are exhausted, by
these payments. This leaves HBI with

11



--------------------------------------------------------------------------------



 



an additional liability of $100 million (plus its self-insured retentions of
$100 million). Result: The $200 million from the Insurance Policies is split
85/15: $170 million is allocated to Sara Lee and $30 million is allocated to
HBI. However, since the Liabilities of Sara Lee are less than its Shared
Percentage of the total coverage, HBI should pay Sara Lee $150 million, the
amount of Sara Lee’s Liabilities.
     Section 2.6 Cooperation. Sara Lee and HBI will cooperate in good faith with
each other in all respects, and they shall execute any additional documents
which are reasonably necessary, to effectuate the provisions of this Article II.
     Section 2.7 No Assignment Or Waiver. This Agreement shall not be considered
as an attempted assignment of any policy of insurance or as a contract of
insurance and shall not be construed to waive any right or remedy of any member
of the Sara Lee Group in respect of any Insurance Policy or any other contract
or policy of insurance.
     Section 2.8 No Liability. HBI does hereby, for itself and each other member
of the HBI Group, agree that no member of the Sara Lee Group or any Sara Lee
Indemnitee shall have any Liability whatsoever as a result of the insurance
policies and practices of Sara Lee and its Subsidiaries as in effect at any time
prior to the Distribution Date, including as a result of the level or scope of
any such insurance, the creditworthiness of any insurance carrier, the terms and
conditions of any policy or otherwise.
     Section 2.9 Further Agreements. The Parties acknowledge that they intend to
allocate financial obligations without violating any laws regarding insurance,
self-insurance or other financial responsibility. If it is determined that any
action undertaken pursuant to the Separation Agreement, this Agreement or any
Ancillary Agreement is violative of any insurance, self-insurance or related
financial responsibility law or regulation, the Parties agree to work together
to do whatever is necessary to comply with such law or regulation while trying
to accomplish, as much as possible, the allocation of financial obligations as
intended in the Separation Agreement, this Agreement and any Ancillary
Agreement.
     Section 2.10 Workers’ Compensation Claims. HBI shall be responsible for all
Liabilities relating to, arising out of or resulting from all workers’
compensation or similar claims by current or former employees of the Sara Lee
Group based on employment with the Branded Apparel Business. All such workers’
compensation and similar claims made prior to the Distribution Date shall be
paid under the Sara Lee Workers’ Compensation Plan. Sara Lee shall continue to
administer, or cause to be administered, the Sara Lee Workers’ Compensation Plan
in accordance with its terms and applicable law. HBI shall fully cooperate with
Sara Lee and its insurance company in the reporting and administration of claims
under the Sara Lee Workers’ Compensation Plan. HBI shall be entitled to manage
and settle HBI Claims, subject to the terms of the Sara Lee Workers’
Compensation Plan. HBI shall consult and cooperate with Sara Lee and its
insurance company in its claims management and settlement activities. From and
after the Distribution Date, HBI shall maintain with Sara Lee a $400,000 deposit
to pay the costs related to HBI’s participation in the Sara Lee Workers’
Compensation Plan. Sara Lee shall provide HBI with a statement showing the
amount of costs paid out of the deposit during each month and HBI shall, within
15 days following its receipt of each such statement, deposit with Sara Lee
additional funds in an amount sufficient to return the deposit balance to
$400,000

12



--------------------------------------------------------------------------------



 



(giving effect to the payments shown in such monthly statement). HBI shall
maintain such deposit balance of $400,000 with Sara Lee until the date on which
the average HBI Claims paid under the Sara Lee Workers’ Compensation Plan over
four consecutive months is less than $225,000 per month, upon which time the
average deposit balance shall be reduced to $200,000. The requirement to
maintain such deposit balance of $200,000 shall terminate when the average of
all HBI Claims paid under the Sara Lee Workers’ Compensation Plan over four
consecutive months is less than $100,000 per month.
     Section 2.11 Matters Governed By Employee Matters Agreement. This
Article II shall not apply to any insurance policies that are the subject of the
Employee Matters Agreement.
     Section 2.12 Other Agreements Evidencing Indemnification Obligations. Sara
Lee hereby agrees to execute, for the benefit of any HBI Indemnitee, such
documents as may be reasonably requested by such HBI Indemnitee, evidencing Sara
Lee’s agreement that the indemnification obligations of Sara Lee set forth in
this Agreement inure to the benefit of and are enforceable by such HBI
Indemnitee. HBI hereby agrees to execute, for the benefit of any Sara Lee
Indemnitee, such documents as may be reasonably requested by such Sara Lee
Indemnitee, evidencing HBI’s agreement that the indemnification obligations of
HBI set forth in this Agreement inure to the benefit of and are enforceable by
such Sara Lee Indemnitee.
ARTICLE III
MISCELLANEOUS
     Section 3.1 Entire Agreement; Incorporation Of Schedules And Exhibits. This
Agreement (including all Schedules and Exhibits referred to herein), the
Separation Agreement and the other Ancillary Agreements constitute the entire
agreement among the Parties with respect to the subject matter hereof and
thereof and supersede all prior agreements and understandings, both written and
oral, among the Parties with respect to the subject matter hereof and thereof.
All Schedules and Exhibits referred to herein are hereby incorporated in and
made a part of this Agreement as if set forth in full herein.
     Section 3.2 Amendments And Waivers. This Agreement may be amended and any
provision of this Agreement may be waived, provided that any such amendment or
waiver shall be binding upon a Party only if such amendment or waiver is set
forth in a writing executed by such Party. No course of dealing between or among
any Persons having any interest in this Agreement shall be deemed effective to
modify, amend or discharge any part of this Agreement or any rights or
obligations of any Party under or by reason of this Agreement.
     Section 3.3 No Implied Waivers; Cumulative Remedies; Writing Required. No
delay or failure in exercising any right, power or remedy hereunder shall affect
or operate as a waiver thereof; nor shall any single or partial exercise thereof
or any abandonment or discontinuance of steps to enforce such a right, power or
remedy preclude any further exercise thereof or of any other right, power or
remedy. The rights and remedies hereunder are cumulative and not exclusive of
any rights or remedies that any Party hereto would otherwise have. Any waiver,
permit, consent or approval of any kind or character of any breach or default
under this Agreement or any such waiver of any provision of this Agreement must
satisfy the conditions set forth in Section 3.2 and shall be effective only to
the extent in such writing specifically set forth.

13



--------------------------------------------------------------------------------



 



     Section 3.4 Parties In Interest. Nothing in this Agreement, express or
implied, is intended to confer on any Person other than the Parties, their
respective Groups, and their respective successors and permitted assigns, any
rights or remedies of any nature whatsoever under or by virtue of this
Agreement.
     Section 3.5 Assignment; Binding Agreement. Neither this Agreement nor any
of the rights, interests or obligations under this Agreement shall be assigned,
in whole or in part, by operation of law or otherwise by any of the Parties
without the prior written consent of the other Parties, and any instrument
purporting to make such an assignment without prior written consent shall be
void; provided, however, either Party may assign this Agreement to a successor
entity in conjunction with a merger effectuated solely for the purpose of
changing such Party’s state of incorporation (but subject to any applicable
requirements of the Tax Sharing Agreement). Subject to the preceding sentence,
this Agreement will be binding upon, inure to the benefit of, and be enforceable
by, the Parties and their respective successors and permitted assigns.
     Section 3.6 Notices. All notices, demands and other communications given
under this Agreement must be in writing and must be either personally delivered,
telecopied (and confirmed by telecopy answer back), mailed by first class mail
(postage prepaid and return receipt requested), or sent by reputable overnight
courier service (charges prepaid) to the recipient at the address or telecopy
number indicated below or such other address or telecopy number or to the
attention of such other Person as the recipient party shall have specified by
prior written notice to the sending party. Any notice, demand or other
communication under this Agreement shall be deemed to have been given when so
personally delivered or so telecopied and confirmed (if telecopied before 5:00
p.m. Eastern Standard Time on a business day, and otherwise on the next business
day), or if sent, one business day after deposit with an overnight courier, or,
if mailed, five business days after deposit in the U.S. mail.
Sara Lee Corporation
Three First National Plaza
Chicago, Illinois 60602-4260
Attention: General Counsel
Facsimile Number: (312) 419-3187
Hanesbrands Inc.
1000 East Hanes Mill Road
Winston-Salem, North Carolina 27105.
Attention: General Counsel
Facsimile Number: (336) 714-7441
     Section 3.7 Severability. The Parties agree that (a) the provisions of this
Agreement shall be severable in the event that for any reason whatsoever any of
the provisions hereof are invalid, void or otherwise unenforceable, (b) any such
invalid, void or otherwise unenforceable provisions shall be replaced by other
provisions which are as similar as possible in terms to such invalid, void or
otherwise unenforceable provisions but are valid and enforceable, and (c) the
remaining provisions shall remain valid and enforceable to the fullest extent
permitted by applicable law.

14



--------------------------------------------------------------------------------



 



     Section 3.8 Governing Law. All questions concerning the construction,
validity and interpretation of this Agreement shall be governed by and construed
in accordance with the domestic laws of the State of Illinois, without giving
effect to any choice of law or conflict of law provision (whether of the State
of Illinois or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of Illinois.
     Section 3.9 Submission To Jurisdiction. SUBJECT TO SECTION 3.12, EACH OF
THE PARTIES IRREVOCABLY SUBMITS (FOR ITSELF AND IN RESPECT OF ITS PROPERTY) TO
THE JURISDICTION OF ANY STATE OR FEDERAL COURT SITTING IN CHICAGO, ILLINOIS, OR
FORSYTH COUNTY, NORTH CAROLINA OR GUILDFORD COUNTY, NORTH CAROLINA, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT AND AGREES
THAT ALL CLAIMS IN RESPECT OF THE ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT; PROVIDED THAT THE PARTIES MAY BRING ACTIONS OR
PROCEEDINGS AGAINST EACH OTHER IN OTHER JURISDICTIONS TO THE EXTENT NECESSARY TO
IMPLEAD THE OTHER PARTY IN ANY ACTION COMMENCED BY A THIRD PARTY THAT IS RELATED
TO THIS AGREEMENT. EACH PARTY ALSO AGREES NOT TO BRING ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY OTHER COURT OR IN OTHER
JURISDICTIONS UNLESS SUCH ACTIONS OR PROCEEDINGS ARE NECESSARY TO IMPLEAD THE
OTHER PARTY IN ANY ACTION COMMENCED BY A THIRD PARTY THAT IS RELATED TO THIS
AGREEMENT. EACH OF THE PARTIES WAIVES ANY DEFENSE OF INCONVENIENT FORUM TO THE
MAINTENANCE OF ANY ACTION OR PROCEEDING SO BROUGHT AND WAIVES ANY BOND, SURETY,
OR OTHER SECURITY THAT MIGHT BE REQUIRED OF ANY OTHER PARTY WITH RESPECT
THERETO. ANY PARTY MAY MAKE SERVICE ON ANY OTHER PARTY BY SENDING OR DELIVERING
A COPY OF THE PROCESS TO THE PARTY TO BE SERVED AT THE ADDRESS AND IN THE MANNER
PROVIDED FOR THE GIVING OF NOTICES IN SECTION 3.6 ABOVE. NOTHING IN THIS SECTION
3.9, HOWEVER, SHALL AFFECT THE RIGHT OF ANY PARTY TO SERVE LEGAL PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR AT EQUITY. EACH PARTY AGREES THAT A FINAL
NONAPPEALABLE JUDGMENT IN ANY ACTION OR PROCEEDING SO BROUGHT SHALL BE
CONCLUSIVE AND MAY BE ENFORCED BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW OR AT EQUITY.
     Section 3.10 Waiver Of Jury Trial. AS A SPECIFICALLY BARGAINED FOR
INDUCEMENT FOR EACH OF THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT (AFTER
HAVING THE OPPORTUNITY TO CONSULT WITH COUNSEL), EACH PARTY EXPRESSLY WAIVES THE
RIGHT TO TRIAL BY JURY IN ANY LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN
ANY WAY FROM THIS AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.
     Section 3.11 Amicable Resolution. The Parties desire that friendly
collaboration will develop between them. Accordingly, they will try to resolve
in an amicable manner all disputes and disagreements connected with their
respective rights and obligations under this Agreement in accordance with
Section 6.12 of the Separation Agreement.

15



--------------------------------------------------------------------------------



 



     Section 3.12 Arbitration. Except for suits seeking injunctive relief or
specific performance or in the event of any impleader action arising from any
proceeding commenced by a third party that relates to this Agreement, in the
event of any dispute, controversy or claim arising under or in connection with
this Agreement (including any dispute, controversy or claim relating to the
breach, termination or validity thereof), the Parties shall submit any such
dispute, controversy or claim to binding arbitration in accordance with
Section 6.13 of the Separation Agreement.
     Section 3.13 Construction. The descriptive headings herein are inserted for
convenience of reference only and are not intended to be a substantive part of
or to affect the meaning or interpretation of this Agreement. Whenever required
by the context, any pronoun used in this Agreement shall include the
corresponding masculine, feminine or neuter forms, and the singular forms of
nouns, pronouns, and verbs shall include the plural and vice versa. Reference to
any agreement, document, or instrument means such agreement, document, or
instrument as amended or otherwise modified from time to time in accordance with
the terms thereof, and if applicable hereof. The use of the words “include” or
“including” in this Agreement shall be by way of example rather than by
limitation. The use of the words “or,” “either” or “any” shall not be exclusive.
The Parties have participated jointly in the negotiation and drafting of this
Agreement. In the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the Parties
hereto, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement. The Parties agree that prior drafts of this Agreement shall be
deemed not to provide any evidence as to the meaning of any provision hereof or
the intent of the Parties hereto with respect hereto.
     Section 3.14 Counterparts. This Agreement may be executed in multiple
counterparts (any one of which need not contain the signatures of more than one
party), each of which shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.
     Section 3.15 Limitation On Damages. Each Party irrevocably waives, and no
Party shall be entitled to seek or receive from the other Party, consequential,
special, indirect or incidental damages (including without limitation damages
for loss of profits) or punitive damages, regardless of how such damages were
caused and regardless of the theory of liability; provided , however, that to
the extent an Indemnified Party is required to pay any consequential, special,
indirect or incidental damages (including without limitation damages for loss of
profits) or punitive damages to a third party in connection with a Third Party
Claim, such damages shall constitute direct damages and not be subject to the
limitations set forth in this Section 3.15.
     Section 3.16 Delivery By Facsimile Or Other Electronic Means. This
Agreement, and any amendments hereto, to the extent signed and delivered by
means of a facsimile machine or other electronic transmission, shall be treated
in all manner and respects as an original contract and shall be considered to
have the same binding legal effects as if it were the original signed version
thereof delivered in person. At the request of any Party, each other Party shall
re-execute original forms thereof and deliver them to all other Parties. No
Party shall raise the use of a facsimile machine or other electronic means to
deliver a signature or the fact that any signature

16



--------------------------------------------------------------------------------



 



was transmitted or communicated through the use of facsimile machine or other
electronic means as a defense to the formation of a contract and each such Party
forever waives any such defense.
ARTICLE IV
DEFINITIONS
     Capitalized terms used herein and not otherwise defined herein shall have
the meanings set forth in the Separation Agreement. In addition, for purposes of
this Agreement, the following terms shall have the following meanings:
     “Action” means any demand, action, suit, countersuit, arbitration, inquiry,
proceeding or investigation by or before any federal, state, local, foreign or
international governmental authority or any arbitration or mediation tribunal,
other than any demand, action, suit, countersuit, arbitration, inquiry,
proceeding or investigation relating to Taxes.
     “Contract” means any contract, agreement, lease, license, sales order,
purchase order, instrument or other commitment that is binding on any Person or
any part of its property under applicable law.
     “Employee Matters Agreement” means the Employee Matters Agreement attached
as Exhibit A to the Separation Agreement.
     “Environmental Actions” means any notice or disclosure to or any, claim,
act, cause of action, order, decree or investigation by any third party
(including, without limitation, any Governmental Authority) alleging potential
liability (including potential liability for investigatory costs, cleanup costs,
governmental response costs, natural resources damages, damage to flora or fauna
caused by Environmental Conditions, real property damages, personal injuries or
penalties) arising out of, based on or resulting from the Release of or exposure
of any individual to any Hazardous Materials or any violation of Environmental
Laws.
     “Environmental Conditions” means the presence in the environment, including
the soil, groundwater, surface water or ambient air, of any Hazardous Materials
at a level which exceeds any applicable standard or threshold under any
Environmental Law or otherwise requires investigation or remediation (including,
without limitation, investigation, study, health or risk assessment, monitoring,
removal, treatment or transport) under any applicable Environmental Laws.
     “Environmental Laws” means all laws and regulations of any Governmental
Authority with jurisdiction that relate to the protection of the environment
(including ambient air, surface water, ground water, land surface or subsurface
strata) including laws, regulations, ordinances, permits, licenses or any other
binding legal obligation in effect now or in the future relating to the Release
of Hazardous Materials, or otherwise relating to the treatment, storage,
disposal, transport or handling of Hazardous Materials, or to the exposure of
any individual to a Release of Hazardous Materials.
     “Final Determination” has the meaning set forth in the Tax Sharing
Agreement.

17



--------------------------------------------------------------------------------



 



     “Hazardous Materials” means chemicals, pollutants, contaminants, wastes,
toxic substances, radioactive and biological materials, hazardous substances,
petroleum and petroleum products or any fraction thereof, including, without
limitation, such substances referred to by such terms as defined in any
Environmental Laws.
     “HBI Covered Parties” has the meaning set forth in Section 2.1(a) of this
Agreement.
     “HBI Facilities” means all of those interests in real estate to be
transferred to HBI under the Real Estate Matters Agreement, and any other
facilities owned, leased or operated by or associated with the Branded Apparel
Business, the HBI Group or NT LLC at any time before, on or after the
Distribution Date (including without limitation former facilities) provided,
however, that for the avoidance of doubt the HBI Facilities shall not include
the real property and improvements listed on Schedule 1 hereto.
     “HBI Indemnitees” means HBI, each member of the HBI Group and each of their
respective successors and assigns, and all Persons who are or have been
stockholders, directors, partners, managers, managing members, officers, agents
or employees of any member of the HBI Group (in each case, in their respective
capacities as such), and their respective heirs, executors, administrators,
successors and assigns.
     “Indemnifying Party” means any party which may be obligated to provide
indemnification to an Indemnitee pursuant to Sections 1.2, 1.3 or 1.4 hereof or
any other section of the Separation Agreement or any Ancillary Agreement.
     “Indemnitee” means any party which may be entitled to indemnification from
an Indemnifying Party pursuant to Sections 1.2, 1.3 or 1.4 hereof or any other
section of the Separation Agreement or any Ancillary Agreement.
     “Insurance Policies” means insurance policies pursuant to which a Person
makes a true risk transfer to an insurer.
     “Insurance Proceeds” means those monies: (i) received by an insured from an
insurance carrier; (ii) paid by an insurance carrier on behalf of the insured;
or (iii) from Insurance Policies.
     “Insured HBI Liability” means any HBI Liability to the extent that (i) it
is covered under the terms of Sara Lee’s Insurance Policies in effect prior to
the Distribution Date, and (ii) HBI is not a named insured under, or otherwise
entitled to the benefits of, such Insurance Policies.
     “Liabilities” means all debts, liabilities, guarantees, assurances,
commitments and obligations, whether fixed, contingent or absolute, asserted or
unasserted, matured or unmatured, liquidated or unliquidated, accrued or not
accrued, known or unknown, due or to become due, whenever or however arising
(including, without limitation, whether arising out of any Contract or tort
based on negligence or strict liability) and whether or not the same would be
required by generally accepted principles and accounting policies to be
reflected in financial statements or disclosed in the notes thereto.
     “Loss” and “Losses” mean any and all damages, losses, deficiencies,
Liabilities, obligations, penalties, judgments, settlements, claims, payments,
fines, interest, costs and

18



--------------------------------------------------------------------------------



 



expenses (including, without limitation, the costs and expenses of any and all
Actions and demands, assessments, judgments, settlements and compromises
relating thereto and the costs and expenses of attorneys’, accountants’,
consultants’ and other professionals’ fees and expenses incurred in the
investigation or defense thereof or the enforcement of rights hereunder),
including direct and consequential damages, but excluding punitive damages
(other than punitive damages awarded to any third party against an indemnified
party); provided, however, that the term “Loss” as used in this Agreement is not
intended to supersede the term “Loss” when used in, or defined by, the Insurance
Policies.
     “NT LLC” means National Textiles, L.L.C., a Delaware limited liability
company.
     “Parties” means the parties to this Agreement.
     “Person” means an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization and a governmental entity or any
department, agency or political subdivision thereof.
     “Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration into the indoor
or outdoor environment, including, without limitation, the movement of Hazardous
Materials through ambient air, soil, surface water, groundwater, wetlands, land
or subsurface strata.
     “Sara Lee Guarantee” means any loan, financing, lease, contract or other
obligation in existence as of the Distribution Date pertaining to the Branded
Apparel Business, HBI Assets or HBI Liabilities for which Sara Lee is or may be
liable, as guarantor, original tenant, primary obligor or otherwise.
     “Sara Lee Indemnitees” means Sara Lee, each member of the Sara Lee Group
and each of their respective successors and assigns, and all Persons who are or
have been stockholders, directors, partners, managers, managing members,
officers, agents or employees of any member of the Sara Lee Group (in each case,
in their respective capacities as such), and their respective heirs, executors,
administrators, successors and assigns.
     “Sara Lee Portion” means all information set forth in, or incorporated by
reference in Registration Statement, to the extent such information relates
exclusively to (a) Sara Lee and the Sara Lee Group (other than the HBI Group),
(b) the Sara Lee Business (other than the Branded Apparel Business), (c) Sara
Lee’s intentions with respect to the Separation or the Distribution or (d) the
terms of the Separation or the Distribution, including, without limitation, the
form, structure and terms of any transaction(s) to effect the Separation or the
Distribution and the timing of and conditions to the consummation of the
Separation or the Distribution.
     “Separation Agreement” has the meaning set forth in the preamble of this
Agreement.
     “Shared HBI Percentage” means 15%.
     “Shared Percentage” means the Shared HBI Percentage or the Shared Sara Lee
Percentage, as the case may be.

19



--------------------------------------------------------------------------------



 



     “Shared Sara Lee Percentage” means 85%.
     “Subsidiary” of any Person means a corporation or other organization
whether incorporated or unincorporated of which at least a majority of the
securities or interests having by the terms thereof ordinary voting power to
elect at least a majority of the board of directors or others performing similar
functions with respect to such corporation or other organization is directly or
indirectly owned or controlled by such Person or by any one or more of its
Subsidiaries, or by such Person and one or more of its Subsidiaries; provided,
however, that no Person that is not directly or indirectly wholly-owned by any
other Person shall be a Subsidiary of such other Person unless such other Person
controls, or has the right, power or ability to control, that Person.
     “Tax Sharing Agreement” means the Tax Sharing Agreement, attached as
Exhibit E to the Separation Agreement.
     “Tax and Taxes” have the meaning set forth in the Tax Sharing Agreement.
     “Tax Benefit” has the meaning set forth in the Tax Sharing Agreement.
     “Tax Detriment” has the meaning set forth in the Tax Sharing Agreement.
     “Third Party Claim” has the meaning set forth in Section 1.6(a) of this
Agreement.
[SIGNATURE PAGE FOLLOWS]

20



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the Parties has caused this Indemnification and
Insurance Matters Agreement to be executed on its behalf by its officers
hereunto duly authorized on the day and year first above written.

            SARA LEE CORPORATION
      By:   /s/ Diana S. Ferguson         Diana S. Ferguson        Senior Vice
President     

            HANESBRANDS INC.
      By:   /s/ Richard A. Noll         Richard A. Noll        Chief Executive
Officer   

 



--------------------------------------------------------------------------------



 



         

SCHEDULE 1
Excluded Facilities
Current or former facilities of European Branded Apparel, including the
following:

  •   Desseilles Textiles SA, 141 Rue de Four a Chaux, 62100 Calais, France
(sold to Sotexim)     •   Penn Elastic Gmbh, An der Talle 20, D-33102 Paderborn,
Germany     •   Courtaulds Troyes Manufacture, 44 route du Troyes, 10700 Arcis
sur Aube, France     •   Sara Lee Knit Product (Champion), Ghent, Skaldenstraat,
Belgium

22